IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals

                                    No. 13-40950
                                                                                    Fifth Circuit

                                                                                  FILED
                                  Summary Calendar                            July 10, 2014
                                                                             Lyle W. Cayce
UNITED STATES OF AMERICA,                                                         Clerk


                                                 Plaintiff-Appellee

v.

LUIS ALBERTO BARAJAS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:12-CR-984-1


Before WIENER, OWEN, AND HAYNES, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Luis Alberto Barajas appeals his 120-month
sentence for being a felon in possession of a firearm. He first argues that the
district court clearly erred by relying on the testimony of Jamie Salas and
Lupita Villegas in applying three sentencing enhancements under U.S.S.G. §§
2K2.1(b)(1), (b)(5), and (b)(6). The district court was in the best position to
judge the credibility of Salas and Villegas. See United States v. Gibbs, 421 F.3d


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
                                 No. 13-40950

352, 357 (5th Cir. 2005). There is ample evidence in the record, including
photographs and text messages, that the § 2K2.1(b)(1) enhancement was
appropriate based on Barajas’s possession of nine firearms. There is likewise
ample evidence in the record to support the enhancements under §§ 2K2.1(b)(5)
and (b)(6). This includes (1) the testimony of Salas, Villegas, and ATF Agent
Andres Rivas; (2) Barajas’s own statements to ATF; and (3) the recovery of four
of the firearms purchased from Mexico. It was not clear error to apply the
three sentencing enhancements.
      Barajas next claims that the district court plainly erred when it accepted
his plea, alleging that he did not have a full understanding of the plea and its
consequences. As long as Barajas understood the amount of time that he could
receive, he was fully aware of the consequences of his plea. See United States
v. Jones, 905 F.2d 867, 868 (5th Cir. 1990). Barajas knew that he faced a
maximum sentence of ten years, and he responded “yes” when the district court
asked if his attorney had explained the guidelines and how they would be used
to determine his sentence. Barajas has not demonstrated a breach of the oral
plea agreement, identifying nothing in the record to indicate that the
government brought additional charges or sought to increase his sentence
based on relevant conduct. Thus, Barajas has not shown error.
      The judgment of the district court is, in all respects,
AFFIRMED.




                                        2